As filed with the Securities and Exchange Commission on March , 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. (Ticker Symbol: MUHLX) ANNUAL REPORT December 31, 2013 Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com This report is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus of the Muhlenkamp Fund. Please call 1-800-860-3863 for a current copy of the prospectus. Read it carefully before you invest. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) February 2014 Dear Fellow Shareholders, We had a good year in 2013. Some of the things we’ve been talking/warning you about in recent years came to fruition in 2013. Specifically, medium- and long-term interest rates rose and commodity prices declined. While the U.S. Federal Reserve (Fed) continues to hold short-term interest rates near zero, rates in the intermediate to longer term, (5-30 year) increased substantially during the year, driving bond prices down. Ten-Year Treasuries now yield 3% and 30-Year Treasuries now yield 4 percent. We do think most of the damage to bond prices has now been done, at least unless and until inflation picks up (which is a goal of the Fed). As the Fed has held interest rates below economic levels, many investors have sought (and demanded) other sources of “income” from their investments. In Muhlenkamp Memorandum #106, we warned you about “creative sources of yield” that Wall Street was — and is — marketing in response to these demands. Some of these products confuse payout (of capital) with yield (on capital). Our warning remains current: generally speaking, yield securities did poorly in 2013, in concert with bonds. The increase in U.S. interest rates, along with weak commodity prices and other factors, also limited any gains in emerging markets, making it tough to make money there, as well. While we had not specifically warned you about this risk, we avoided the area to your (and our) benefit. Employers continue to be squeezed by taxes, regulations, and healthcare costs; hence, potential employees continue to have trouble getting hired. Retirees and pension plans continued to be squeezed by below-normal interest rates; (refer to The Big Squeeze, available on our website). Europe has not fixed their fundamental problems (although the passage of time helps dissipate the fears). China continues to try to transition from a capital-driven to a consumer-driven economy, but it’s taking longer than planned. (It always does.) The China transition helps our conviction that the commodity cycle peaked a year ago. So where does that leave us? We continue to expect slow growth in the U.S. economy, but good values are getting harder to find. We do think that long-term trends remain positive in select financials, natural gas based energy, biotech, and some areas of U.S. manufacturing (largely based on natural gas prices). We are investing your money (and ours) accordingly. 1 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Ronald H. Muhlenkamp President February 2014 Past performance does not guarantee future results. Opinions expressed are those of Ronald H. Muhlenkamp and are subject to change, are not guaranteed, and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund may also invest in foreign securities which involve political, economic, and currency risks, greater volatility and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Written options have the risks of potential unlimited losses of the underlying holdings due to unanticipated market movements. 2 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Average Annual Total Returns (Unaudited) as of December 31, 2013 One Three Five Ten Fifteen Since Muhlenkamp Fund Year Year Year Year Year Inception* Return Before Taxes 34.43% 12.95% 14.99% 4.23% 6.95% 10.27% Return After Taxes on Distributions** 33.44% 12.13% 14.49% 3.70% 6.48% 9.81% Return After Taxes on Distributions and Sale of Fund Shares** 20.29% 10.26% 12.18% 3.52% 5.86% 9.10% S&P 500*** 32.39% 16.18% 17.94% 7.41% 4.68% 10.20% Performance data quoted, before and after taxes, represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data shown is current to the most recent month end. Investment returns can vary significantly between returns before taxes and returns after taxes. The Muhlenkamp Fund is providing the returns in the above table to help our shareholders understand the magnitude of tax costs and the impact of taxes on the performance of the Fund. * Operations commenced on November 1, 1988. ** After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. The Fund’s return after taxes on distributions and sale of Fund shares may be higher than its return before taxes and its return after taxes on distributions because it may include a tax benefit resulting from the capital losses that would have resulted. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Remember, the Fund’s past performance, before and after taxes, is not necessarily how the Fund will perform in the future. The calculation for the One Year “Return After Taxes on Distributions and Sale of Fund Shares” assumes the following: 1. You bought shares of the Fund at the price on December 31, 2012. 2. You received dividends (and income distributions) at year end, and paid a 20% tax on these dividends on the payable date. 3. You reinvested the rest of the dividends when received, increasing your cost basis for tax purposes. 4. You sold the entire position on December 31, 2013 and paid tax on ordinary income at a tax rate of 39.6%. *** The S&P 500 Index is a widely recognized, unmanaged index of common stock prices. The figures for the S&P 500 Index reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. 3 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Returns for Past Ten Years (Unaudited) Total Return % Cumulative Return % Year Muhlenkamp S&P 500 Muhlenkamp S&P 500 Ending Fund Index Fund Index 12/31/04 12/31/05 12/31/06 12/31/07 –9.7 12/31/08 –40.4 –37.0 –24.7 –10.5 12/31/09 –1.0 12/31/10 12/31/11 –4.7 12/31/12 12/31/13 A Hypothetical $10,000 Investment in the Muhlenkamp Fund The Standard & Poor’s 500 Stock Index (“S&P 500 Index”) is a widely recognized, unmanaged index of common stock prices. The S&P 500 Index is weighted by market value and its performance is thought to be representative of the stock market as a whole. An investment cannot be made directly in an index. This chart assumes an initial gross investment of $10,000 made on 12/31/03. The line graph does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns shown include the reinvestment of all dividends. Past performance does not guarantee future results. 4 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) EXPENSE EXAMPLE December 31, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The expense example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/13 – 12/31/13). Actual Expenses The first line of the table provides information about actual account values and actual expenses. Although the Fund charges no sales load, redemption fees or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. Individual Retirement Accounts (“IRAs”) will be charged a $15.00 annual maintenance fee. For any direct registered shareholder of the Fund having an IRA balance exceeding $50,000, the amount of such IRA annual maintenance fee will be a Fund expense. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading titled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 5 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) EXPENSE EXAMPLE (Continued) December 31, 2013 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/13 12/31/13 7/1/13 – 12/31/13* Actual Hypothetical (5% return before expenses) 1,000.00 1,018.85 6.41 * Expenses are equal to the Fund’s annualized expense ratio 1.26% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period ). 6 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) ALLOCATION OF PORTFOLIO ASSETS (Calculated as a percentage of net assets) December 31, 2013 The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENT OF ASSETS & LIABILITIES December 31, 2013 ASSETS INVESTMENTS, AT VALUE (Cost $306,988,348) $ CASH RECEIVABLE FOR FUND SHARES SOLD DIVIDENDS AND INTEREST RECEIVABLE OTHER ASSETS Total assets LIABILITIES WRITTEN OPTION CONTRACTS, AT VALUE (Premiums received $1,549,036) PAYABLE FOR FUND SHARES REDEEMED PAYABLE TO ADVISER LINE OF CREDIT ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities NET ASSETS $ NET ASSETS PAID IN CAPITAL $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME — ACCUMULATED UNDISTRIBUTED NET REALIZED LOSS ON INVESTMENTS SOLD AND WRITTEN OPTION CONTRACTS EXPIRED OR CLOSED ) NET UNREALIZED APPRECIATION (DEPRECIATION) ON: Investments Written option contracts ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST OUTSTANDING (unlimited number of shares authorized, $0.01 par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ The accompanying notes are an integral part of these financial statements. 8 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 INVESTMENT INCOME: Dividends (Net of foreign taxes withheld of $34,651) $ Interest Total investment income EXPENSES: Investment advisory fees $ Shareholder servicing and accounting costs Administration fees Trustees’ fees and expenses Legal fees Insurance fees Reports to shareholders Federal & state registration fees Custody fees Auditor fees Other Total operating expenses before expense reductions Expense reductions (see Note 9) ) Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments sold Written option contracts expired or closed ) Change in unrealized appreciation on: Investments Written option contracts Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 9 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2013 December 31, 2012 OPERATIONS: Net investment income (loss) $ ) $ Net realized gains on investments sold and written option contracts expired or closed Change in unrealized appreciation on investments and written option contracts Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net decrease in net assets resulting from capital share transactions ) ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — ) From realized gains ) ) Net decrease in net assets resulting from distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $
